DETAILED ACTION
This is a response to the Amendment to Application # 16/730,097 filed on September 20, 2021 in which claims 2 and 3 were amended.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-20 are pending, of which claims 2 and 3 is rejected under 35 U.S.C. § 112(a); claims 2 and 3 is rejected under 35 U.S.C. § 112(b); and claims 1-20 are rejected under 35 U.S.C. § 103.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 16, 2021 complies with the provisions of 37 C.F.R. § 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
Regarding claims 1 and 2, these claims recites a method “automatically updating the destination index file on a continuous basis based on the transform with new data being ingested into the source index file” and “wherein the destination index file is updated on a continuous basis occurring upon the new data being ingested into the source index.” (Emphasis added).
The broadest reasonable interpretation of these limitations does not require step of the index file to be updated on a continuous basis to be performed. See Ex parte Schulhauser, 2013-007847 (PTAB id. at *7). See, e.g., Ex parte Sheinfeld Appeal No. 2018-007091 (PTAB 2019) at *13; Ex Parte Vdovjak 2018-007087 (PTAB 2019) at 18; Ex parte Ionescu 2018-002662 (PTAB 2018) at *4; Ex parte Shier 2017-011168 (PTAB 2019) at *23; and Ex parte Blight 2017-006004 (PTAB 2018) at *12 (supporting the interpretation that “upon” limitations are conditional). 
In order to overcome this interpretation, the examiner recommends including an affirmative step requiring the ingestion to occur. Further, to comply with the doctrine of compact prosecution, the examiner shall provide prior art for these limitations.

Claims 1, 19, and 20 have been amended to recite the limitation “the source data file comprising data consisting of a collection of documents,” or similar. (Emphasis added). Ordinarily, the use of the transitional phrase “consisting of” is considered closed, with no additional elements or steps allowed. See MPEP § 2111.03(II). However, this claim recites that source data file comprises data consisting of a collection of documents. The transitional phrase “comprising” is an open-ended grouping that allows for additional elements or steps. See MPEP § 2111.03(I). Thus, the source data file may include additional data that is not the “data consisting of a collection of documents.” 

Claims 1-3, 10-12, 15, and 17-20 variously refer to a “source index file” and a “destination index file.” The plain and ordinary meaning of the term “file” is a block of stored information. (Classification Definitions Class 715, Data Processing: Presentation Processing of Document, Operator Interface Processing, and Screen Saver Display Processing; February 2011; USPTO.gov, Page 2). Thus, the source index file shall be construed to refer to any source index that is a block of information.



Claim Objections
Claim 16 is objected to because of the following informalities:  “a histograms” is grammatically incorrect. Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 2 and 3 are rejected under 35 U.S.C. § 112(a), as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.

Regarding claim 2, this claim has been amended to recite “wherein the destination index file is updated on a continuous basis occurring upon the new data being ingested into the source index.” (Emphasis added). In other words, this claim has been amended to require that the updating occurs on the occurrence of (i.e., upon) the new data being ingested into the source index.
In the concurrently filed remarks, Applicant states that support for this limitation is found at ¶ 68 of the present specification. (Remarks 7). However, this paragraph only discloses that the updating is 
Therefore, this claim contains subject matter not described in a way to reasonably convey that the inventor, joint inventor, or applicant had possession of the claimed invention. 

Regarding claim 3, this claim depends on claim 2 and, therefore, inherit the rejection of that claim. 

Claim Rejections - 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2 and 3 rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 2, this claim has been amended to recite “wherein the destination index file is updated on a continuous basis occurring upon the new data being ingested into the source index.” (Emphasis added). In other words, this claim has been amended to require that the updating occurs on the occurrence of (i.e., upon) the new data being ingested into the source index.
A person of ordinary skill in the art would understand that continuous updating is updating that occurs without interruption in time. Thus, if the updating only occurs in specified circumstances (i.e., upon 
Therefore, a person of ordinary skill in the art would be unable to determine the metes and bounds of the present invention, rendering it indefinite.
For purposes of examination, the examiner shall interpret this claim to require that the continuous updating “begins” when the new data is ingested into the source index.

Regarding claim 3, this claim depends on claim 2 and, therefore, inherit the rejection of that claim. 

Regarding claim 3, this claim includes the limitation “wherein the selection of the one or more fields defines a pivot wherein the transform is configured to pivot the data recorded in the source index file, thereby generating an index comprising the data summarization of the one or more fields. (Emphasis added).
A broad range or limitation together with a narrow limitation that falls within the broad limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, this claim recites the broad recitation “wherein the selection of the one or more fields defines a pivot wherein the transform is configured to pivot the data recorded in the source index file,” and the claim also recites “thereby generating an index comprising the data summarization of the one or more fields” which is the narrower statement of the limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims, the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicants are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 1, 4-15 and 18-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Puri et al., US Publication 2019/0097909 (hereinafter Puri), as cited on the Notice of References Cited dated January 29, 2021, in view of Esman, US Patent 10,977,222 (hereinafter Esman).

Regarding claim 1, Puri discloses a computer-implemented method for creating and performing transforms of indexed data on a continuous basis, the method comprising “receiving from a user a selection of a source index file, the source index file comprising data consisting of a collection of documents” (Puri ¶¶ 87, 129, see also ¶ 280) by indicating that the data stores (i.e., a source index file, a block of stored information) are specified in the search query (i.e., received from a user, ¶ 129) and that the data store contains portions of data (i.e., a collection of documents, ¶ 87). Additionally, Puri discloses “receiving from the user a selection of one or more fields” (Puri ¶ 87) by receiving from the user a query that defines the fields to be searched. Further, Puri discloses “creating a transform of the source index file based at least on the selected one or more fields” (Puri ¶ 266) where the transform is created based on the selected one or more fields because the transforms may be specified in the query, meaning they are created when the user creates the query including the selection of the one or more fields. Moreover, Puri discloses “performing the transform to generate a destination index file” (Puri ¶ 273) by using the transformation rules (i.e., performing the transform) to generate a block of stored information containing the search results (i.e., a destination index file). Finally, Puri discloses “wherein the transform includes automatically causing display of a visual representation of the destination index file on a computer device of the user” (Puri ¶ 280) by displaying the search results. 
While Puri does disclose a destination index file, it does not appear to explicitly disclose “the destination index file comprising a data summarization of the one or more fields and having a data structure comprising an ID for each document of the collection of documents in the destination index file, the ID being generated from a hash of a value of a particular field of the one or more fields.” Likewise, Puri discloses continuous updating, but does not appear to explicitly disclose the claimed limitations “automatically updating the destination index file on a continuous basis based on the transform with new data being ingested into the source index file.”
However, Esman discloses a database system including an “index file comprising a data summarization of the one or more fields and having a data structure comprising an ID for each document of the collection of documents in the … index file” (Esman col. 41, ll. 22-53) by generating a summarization associated with a plurality of data sources identified by an event. Further, Esman discloses “the ID being generated from a hash of a value of a particular field of the one or more fields” by generating a hash value from a list of fields, which includes particular fields. Moreover, Esman discloses “automatically updating the … index file on a continuous basis based on the transform with new data being ingested into the source index file” (Esman col. 22, ll. 1-32) by describing that the system is repeatedly (i.e., continuously) updated with data.
A person of ordinary skill in the art prior to the effective filing date of the present invention would have recognized that when Esman was combined with Puri, the destination index file of Puri would include the summary and hash values of Esman. Thus, the combination of Puri and Esman at least teaches and/or suggests the claimed limitation “the destination index file comprising a data summarization of the one or more fields and having a data structure comprising an ID for each document of the collection of documents in the destination index file, the ID being generated from a hash of a value of a particular field of the one or more fields; automatically updating the destination index file on a continuous basis based on the transform with new data being ingested into the source index file” rendering it obvious. 
Puri and Esman are analogous art because they are from the “same field of endeavor,” namely that of database systems. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Puri and Esman before him or her to modify the data base content and updating of Puri to include the features of Esman.
The motivation for doing so would have been such processes reduce the work required by the system needed to update the data. (Esman col. 22, ll. 1-32).

Regarding claim 4, the combination of Puri and Esman discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Puri and Esman discloses where the data points act as checkpoints.

Regarding claim 5, the combination of Puri and Esman discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Puri and Esman discloses “wherein the transforms operates across an entirety of the data of the source index file” (Puri ¶ 87) by indicating that the search is run against all the stored events.

Regarding claim 6, the combination of Puri and Esman discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Puri and Esman discloses “receiving a query from the user, and in response to receiving the query, limiting scope of the created transform based on the query.” (Puri ¶ 87).

Regarding claim 7, the combination of Puri and Esman discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Puri and Esman discloses “wherein at least some of the one or more fields are categorical field comprising terms” (Puri ¶ 154) by giving an example where the fields comprise terms representing hostnames. 

Regarding claim 8, the combination of Puri and Esman discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Puri and Esman discloses “wherein at least some of the one or more fields are numerical field comprising numeric values.” (Puri ¶ 88)

claim 9, the combination of Puri and Esman discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Puri and Esman discloses “further comprising receiving a time interval from the user, wherein values of the numerical fields are bucketed using the time interval.” (Puri ¶ 173).

Regarding claim 10, the combination of Puri and Esman discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Puri and Esman discloses “wherein the source index file data comprises a collection of documents.” (Puri ¶ 87). Further, the combination of Puri and Esman discloses “the source index file being identified by a name.” (Puri ¶ 154).

Regarding claim 11, the combination of Puri and Esman discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Puri and Esman discloses “in response to a user selection, generating a preview of the transformed source index file for the user prior to storing the transformed source index in the destination index file.” (Puri ¶ 485 and Fig. 27B).

Regarding claim 12, the combination of Puri and Esman discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Puri and Esman discloses “wherein the source index file comprises a plurality of indices” (Puri ¶ 87) by giving an example of a plurality of indexes that may be searched. Further, the combination of Puri and Esman discloses “the destination index file comprises one or more indices” (Puri ¶ 302) because the result index will always be at least one (i.e., one or more) index.

claim 13, the combination of Puri and Esman discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Puri and Esman discloses “providing a user interface for receiving at least the selection from the user.” (Puri Fig. 11B).

Regarding claim 14, the combination of Puri and Esman discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Puri and Esman discloses “providing an application program interface (API) for instantiating the transform.” (Puri ¶ 444).

Regarding claim 15, the combination of Puri and Esman discloses the limitations contained in parent claim 14 for the reasons discussed above. In addition, the combination of Puri and Esman discloses “wherein the API is configured for specifying the source index file, the one or more fields, for creating and updating the transform and for storing the transformed index to the destination index file” (Puri ¶ 444) by stating that all the techniques described may be implemented through an API.

Regarding claim 18, the combination of Puri and Esman discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Puri and Esman discloses “receiving from the user a selection of a type of aggregation” (Puri ¶ 244) where the aggregation is received from the user during the authoring of the query. Further, the combination of Puri and Esman discloses “creating a transform of the source index file based at least on the selected one or more fields and the selected type of aggregation” (Puri ¶¶ 244, 266) where the transform is created based on the selected one or more fields because the transforms may be specified in the query, which also includes the aggregation. Moreover, the combination of Puri and Esman discloses “wherein the selected type of aggregation is a sum aggregation, a max aggregation, or a cardinality aggregation” (Puri ¶ 244) where the type is a max aggregation. Likewise, the combination of Puri and Esman discloses “automatically by describing a system where the index update continuously because it is regularly updated with new incoming events (¶ 329). Finally, the combination of Puri and Esman discloses “the performing the transform further comprising: automatically causing display of the visual representation of the composite aggregation on the computer device of the user; and automatically storing the composite aggregation to the destination index file” (Puri ¶¶ 244, 302) by receiving the search results (i.e., performing the transform) that includes filtering the results, which necessarily requires storing the results in memory in order to perform the filter, and then displaying the results.

Regarding claim 19, it merely recites a system for performing the method of claim 1. The system comprises computer hardware and software modules for performing the various functions. The combination of Puri and Esman comprises computer hardware and software modules for performing the same functions. Thus, claim 19 is rejected using the same rationale set forth in the above rejection for claim 1.

Regarding claim 20, it merely recites a non-transitory computer readable medium for performing the method of claim 1. The medium comprises computer software modules for performing the various functions. The combination of Puri and Esman comprises computer software modules for performing the same functions. Thus, claim 20 is rejected using the same rationale set forth in the above rejection for claim 1. 

Claims 2 and 3 are rejected under 35 U.S.C. § 103 as being unpatentable over Puri in view of Esman , as applied to claim 1 above, in further view of Hsu et al., US Publication 2008/0195583 (hereinafter Hsu).

Regarding claim 2, the combination of Puri and Esman discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Puri and Esman discloses “wherein the destination index file is updated on a continuous basis …” (Puri ¶¶ 329, 369) by describing that the indexes may be both entity-centric and updated continuously. Further, Puri discloses “the destination index file being different from the source index file” (Puri ¶ 302) where the destination index is a subset of the index meeting the search query. 
Although the combination of Puri and Esman discloses that the data is updated continuously, it does discloses the updating begins “occurring upon the new data being interested into the source index.” Thus, the combination of Puri and Esman does not appear to explicitly disclose “wherein the destination index file is updated on a continuous basis occurring upon the new data being interested into the source index.”
However, Hsu discloses that it is well known in the art to only begin updating an index after ingesting the data records. (Hsu ¶¶77-78 and Fig. 7). Thus, a person of ordinary skill in the art prior to the effective filing date of the present invention would have recognized that when Hsu was combined with Puri and Esman, the continuous updating of Puri and Esman would only begin after the data record was ingested, according to Hsu. Therefore, the combination of Puri, Esman, and Hsu at least teaches and/or suggests the claimed limitation “ wherein the destination index file is updated on a continuous basis occurring upon the new data being interested into the source index,” rendering it obvious. 
Puri, Esman, and Hsu are analogous art because they are from the “same field of endeavor,” namely that of database systems. 

The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). The combination of Puri and Esman teaches the “base device” for continuously updating an index. Further, Hsu teaches the “known technique” beginning an update upon the occurrence of data ingestion that is applicable to the base device of Puri and Esman. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.
	
Regarding claim 3, the combination of Puri, Esman, and Hsu discloses the limitations contained in parent claim 2 for the reasons discussed above. In addition, the combination of Puri, Esman, and Hsu discloses “wherein the selection of the one or more fields defines a pivot wherein the transform is configured to pivot the data recorded in the source index file, thereby generating an index comprising the data summarization of the one or more fields” (Puri ¶ 300 and Fig. 11B) by disclosing a user interface that allows a user to select one or more fields and indicating that this selection is to create a “New Pivot.”

Claim 16 is rejected under 35 U.S.C. § 103 as being unpatentable over Puri in view of Esman , as applied to claim 1 above, in further view of Wang et al., US Publication 2020/0160230 (hereinafter Wang).

claim 16, the combination of Puri and Esman discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Puri and Esman does not appear to explicitly disclose “wherein an analytics and visualization platform is used to generate the visual representation and the visual representation has features including a histograms, line graph, or pie chart, and the analytics including time-series data analytics.”
However, Wang discloses a data monitoring system “wherein an analytics and visualization platform is used to generate the visual representation and the visual representation has features including a histograms, line graph, or pie chart, and the analytics including time-series data analytics.” (Wang ¶¶ 32, 82).
Puri, Esman, and Wang are analogous art because they are from the “same field of endeavor,” namely that of data monitoring and alerting. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Puri, Esman, and Wang before him or her to modify the data visualization of Puri and Esman to include the pie charts created through the Kibana platform of Wang. 
The motivation for doing so would have been that Kibana is known to provide the advantage of easily visualizing the data. (Wang ¶ 82).

Claim 17 is rejected under 35 U.S.C. § 103 as being unpatentable over Puri in view of Esman as applied to claim 1 above, in further view of Doug Turnbull; Machine Learning for Smarter Search With Elasticsearch; February 24, 2017; dzone.com; 7 Pages (hereinafter Turnbull).

Regarding claim 17, the combination of Puri and Esman discloses the limitations contained in parent claim 1 for the reasons discussed above. Although the combination of Puri and Esman discloses 
However, Turnbull discloses a data visualization system “wherein a machine learning model is created based on the transform of the source index wherein behaviors are captured across an entirety of a user base, instead of being limited to the behavior of a particular user or entity in the user base or being limited to a portion of the users in the user base” (Turnbull 3-5) where the machine learning system is trained based on mapping (i.e., a transform) a data set (i.e., the source index) and is based on the entirety of the data set determined from “studying users” (i.e., across an entirety of a user base).
Puri, Esman, and Wang are analogous art because they are from the “same field of endeavor,” namely that of data monitoring and alerting. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Puri, Esman, and Turnbull before him or her to modify the data analysis method of Puri and Esman to include the machine learning of Turnbull. 
The motivation for doing so would have been that machine learning provides a more powerful search system. (Turnbull 2). 

Response to Arguments
Applicant’s arguments filed September 20, 2021, with respect to the rejections of claim 2 under 35 U.S.C. § 103 (Remarks 8-9) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Puri, Esman, and Hsu.



Regarding the rejection of claim 3 under 35 U.S.C. § 112(b), Applicant argues that this claim has been amended to remove the “so as” limitation and the rejection should be withdrawn. (Remarks 7). The examiner disagrees.

Although the “so as” limitation was removed, this was not the only indefinite language contained in claim 3. Therefore, Applicant’s argument is unpersuasive.

Regarding the rejection of claim 1 under 35 U.S.C. § 103, Applicant argues Esman fails to disclose “a hash of a value of a particular field” because it instead calculates a hash of the schema associated with the event, which includes a list of fields used. (Remarks 7-8). The examiner disagrees.

In response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Here, the claim only requires that the hash is “of a value of a particular field.” In other words, this claim does not define the location of the value of the particular field (e.g., stored in the particular field), nor prohibit other fields from being included in the hash value. In other words, the claim only requires a hash of a value associated with a particular field. Thus, this would include a hash value created from a schema including the fields (i.e., values representing the fields). This broad interpretation is supported by the applicant’s own specification. When the present specification refers to values contained in the fields, it refers to those as In re ICON Health and Fitness, Inc., 496 F.3d 1374, 1379 (Fed. Cir. 2007) (citation omitted).
Therefore, Applicant’s argument is unpersuasive. 

Regarding the rejection of claims 3-20 under 35 U.S.C. § 103, Applicant argues that these claims are allowable either for the same reasons as claim 1 or for depending on such a claim. (Remarks 8-9). For the reasons discussed above, Applicant’s arguments are unpersuasive. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Potter, US Publication 2006/0184563, System and method for continuously updating a database.
Atluri et al., US Publication 2009/0313503, System and method for calculating a hash value of a field and continuously updating a database. 
Li et al., US Publication 2010/0212017, System and method for hashing leaf values in a tree.
Stoakes, US Publication 2013/0179407, System and method for ingesting indices. 
Alsina et al., US Publication 2014/0074783, System and method for storing hash values in data fields.
Leclerc et al., US Publication 2015/0058314, System and method for ingesting an index.
Srinivasan et al., US Publication 2015/0331910, System and method for hashing data values.

Filsfils et al., US Publication 2019/0394211, System and method for processing a value in a field using a cryptographic hash.
Kolodzieski et al., US Publication 2020/0034216, System and method for calculating a hash value of a field. 
Murphy et al., US Publication 2020/0183913, System and method for continuously updating a database.
Fisher, US Patent 5,475,826, System and method for continuously updating a database.
Bowman et al., US Patent 9,977,805, System and method for calculating hash values of data fields.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW R DYER/Primary Examiner, Art Unit 2176